Opinion
Per Curiam.
This is an apepal from the decree of the City Court of Birmingham overruling the appellant’s demurrer to the bill of complaint of Jane M. Whelan, executrix.
The bill was filed for the specific performance of a contract of sale, and avers that the defendant declined to carry'out the contract of sale because he claimed that Mrs. Whelan did not have a perfect title to the land, for that there was an outstanding inchoate right of dower in Mrs. I. II. O’Brien, Avife of Frank P. O’Brien, by reason of the fact that a certain mortgage exhibited with the bill had not been so executed as to relinquish her doAver. The demurrers present the simple question, whether or not said mortgage Avas sufficiently executed to relinquish the inchoate right of dower of Mrs. I. H. O’Brien, who joined in the execution of the deed.
Judgment affirmed on authority of Tew v. Henderson, 116 Ala. 545, and Frederick v. Wilcox, 119 Ala. 355.